In order that our ruling upon this application may be understood, we make the following statement of the case: The defendant in error sued J.R. Wallace in the District Court of Hill County to recover upon a judgment of a chancery court of the State of Tennessee, and Wallace being a nonresident, attachment was sued out and levied upon lands situated in Hill County. Wallace appeared and answered to the original suit, and three years thereafter filed a plea in abatement to the writ of attachment, charging that the sureties upon the attachment bond were not solvent for the amount of the bond. There was also a motion to quash the attachment on various grounds not necessary to notice here. The trial court quashed and abated the attachment, rendering judgment in favor of the plaintiff against Wallace for the amount of the debt. The bank appealed to the Court of Civil Appeals, which reversed the judgment of the District Court so far as it set aside the attachment and entered judgment foreclosing the attachment lien upon the land.
In refusing the writ of error, we do not approve that portion of the opinion of the Court of Civil Appeals which holds that the plea in abatement to the attachment came too late because it was filed after the plea to the merits. In Drake v. Brander, 8 Tex. 353
[8 Tex. 353], this question was decided by this court and we here quote and approve the language of Judge Lipscomb, which clearly states the ground of the decision: "If these exceptions had gone to the plaintiffs' right of action, they ought to have been overruled, as the statute giving the defendant the privilege in his answer `to plead as many several matters, whether of law or fact, as he shall think necessary for his defense, and which may be pertinent to the cause,' has this proviso, `that he shall file them *Page 105 
all at the same time and in due order of pleading.' See Dig., art. 688. To allow an exception to the action after full answer on the merits would be entirely to disregard this proviso, as in the order of pleading no exception to the action can be made after an issue to the country on the merits of the plaintiff's petition. All exceptions that would go to the action should be presented first. But this exception, under our practice, does not go to the action, and the plaintiff could still have gone on with his suit if the bond had been quashed. The most that could have been claimed by the defendant would have been a discharge from the attachment and the levy made under it. The cause of action set out in the petition would have been left unaffected by the decision on the insufficiency of the bond required by law for obtaining the auxiliary writ of attachment. The defendant had a right, therefore, to attack the sufficiency of the bond after he had answered to the merits and joined issue on the averments of the indebtedness contained in the petition."
Hart, Wiggin  Co. v. Kanady, 33 Tex. 720, upon which the Court of Civil Appeals rests its decision, suggests that the plea in abatement should have been disregarded because it was filed after a plea to the merits, but the case was in fact reversed and remanded upon other grounds which the court stated thus: "We must not be understood as holding in this opinion that a motion to quash or dismiss an attachment can not be made in limine, but such a motion is directed to the legal mind of the court, and is based upon matter apparent on the record, whilst a plea in abatement raises questions of fact not apparent from the record and must be inquired of by a jury." Whatever the first clause of the above sentence may mean, we understand from the last that the court intended to limit its ruling to the proposition that the plea in abatement presented a question of fact which should have been submitted to the jury. If the plea in abatement was too late, it could not have been considered at another trial, and the court would not have remanded the case, but would have reformed the judgment of the District Court so as to foreclose the attachment lien. If, however, it was intended to hold adversely to the case of Drake v. Brander, then, to the extent of the conflict, we overrule the case of Hart v. Kanady.
The order of pleading in our courts is prescribed by the following article of our Revised Statutes: "Art. 1262. The defendant in his answer may plead as many several matters, whether of law or fact, as he shall think necessary for his defense, and which may be pertinent to the cause; provided, that he shall file them all at the same time, and in due order of pleading." The language plainly refers to pleading interposed by a defendant to the plaintiff's right of recovery and does not embrace motions to quash and pleas which seek to abate the writ of attachment. Pleas to the merits present no defense against the foreclosure of the writ of attachment nor in any way bring in question the validity of the proceedings by which the writ was issued. The *Page 106 
line of procedure by a defendant as to the two matters in entirely distinct and separate, and the one does not in any way depend upon the time nor order in which the other may be presented.
We are of opinion, however, that the Court of Civil Appeals was fully justified by the facts in holding that the length of time which elapsed between the appearance of the defendant in this case and the filing of the plea in abatement was so great as to constitute of itself a waiver of the alleged defect in the bond. Such objection should be presented with reasonable diligence, for a failure to do so would work many inconveniences and embarrassments in the prosecution of suits in the courts, and it must be hold that so great delay operates to bar the defendant from interposing an objection of this character. The application for writ of error is refused.
Writ of error refused.